NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


CHARLES DORNS,                                 )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D16-4684
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed February 6, 2019

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley, Judge.

Howard L. Dimmig, II, Public Defender, and
Jean-Jacques A. Darius, Assistant
Public Defender, (withdrew after briefing)
Bartow; Jeremy S. Clark of Clark Law,
Saint Petersburg (substituted as counsel
of record), for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee; Wendy Buffington and Cynthia
Richards (substituted as counsel of record),
Assistant Attorneys General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.